OPINION — AG — A PERSON BETWEEN THE AGES OF 21 AND 26 YEARS WHO WAS PHYSICALLY DISABLED OR SERVING IN THE UNITED STATES ARMED FORCES OR AUXILIARY ORGANIZATION BEFORE HE REACHED THE AGE OF 21 YEARS, AND BY REASON THEREOF WAS UNABLE TO ATTEND SCHOOL YEAR DURING A SCHOOL TERM, IS ENTITLED TO ATTEND SCHOOL UNTIL HE REACHES THE AGE OF 26 YEARS, OR UNTIL HE HAS COMPLETED THE 12TH GRADE, WHICHEVER THE EARLIER, BUT THAT HIS ATTENDANCE BEFORE HE REACHES THE AGE OF 26 YEARS CAN BE COUNTED IN THE AVERAGE DAILY ATTENDANCE ONLY FOR THE SAME NUMBER OF SCHOOL DAYS THAT HE MISSED BECAUSE OF SUCH DISABILITY OF SERVICE. CITE: 70 Ohio St. 1961, 4-38 [70-4-38] (J. H. JOHNSON)